CARPENTER, J.
This is an action brought by Kaloust Bagiakian and Hagamoush Bagiakian, father and mother and next of kin of one Vhanig Bagiakian, to recover damages resulting from the death of said Vhanig Bagiakian, whose death it was alleged was caused by the neglect of the driver of the truck of J. H. Preston & Co., Inc., the defendant. The jury returned a verdict for the defendant and thereupon the plaintiff filed a motion for a new trial, alleging the usual grounds.
It appeared from the evidence that Vhanig Bagiakian was a child about four years of age, that he attempted to cross the street, to wit: North Davis Street in the City of Providence, and that while he was crossing he was run down by an automobile truck driven by an agent of the defendant corporation. It also appeared from the evidence that the child darted from the sidewalk across the street, and there was some evidence to show that he darted from the rear of an ice wagon. There was also evidence to show that at the time of the accident the child was running.
The driver of the truck testified that he did not see the child until he was almost in front of his truck and that he did everything he could to avoid striking the child, but to no avail. The truck was stopped before it had passed wholly over the body of the child, as the child was taken from underneath the rear part of the truck.
The evidence preponderated rather *155strongly in favor of the defendant as to how the accident occurred, and the Court feels that the jury were wholly justified in returning a verdict for the defendant, and that substantial justice has been done.
For plaintiffs: O’Shaunessey & Cannon.
For defendant: Ralph T. Bamefield.
Motion for new trial denied.